Concurring Opinion by
Mr. Justice Musmanno:
I heartily concur in everything said in the excellent majority opinion and would add only that I am happy to note that this Court has decided not to be bound by what printers on arbitrary forms designate to be the end of the will, in accordance with the Wills Act. When one has expressed all he intends to say, whether it be in writing or in speech, his last words constitute the end of his expression, regardless of the extraneous interposition of printed matter which the speaker or writer does not accept. End means End and no kind of interpretation can change the significance of finality-
*391I rejoice in this pronouncement of the Majority and I take it that this decision will nullify previous pronouncements of this court which seem to have said, in certain cases, that end meant half-way, three-quarters of the way, or some other intermediate point.